The Court.
The defendants have been convicted of the crime of robbery, and appeal from a judgment and order denying a motion for a new trial. A new trial is claimed upon the ground of newly discovered evidence. This purported evidence, as shown by affidavits, consists of statements made by the prosecuting witness to various Chinese after the alleged robbery. These statements are to the effect that he, the prosecuting witness, had not been robbed by defendants. Upon a second trial of the case such evidence would only be admissible as tending to impeach the testimony of the witness as to the facts of the robbery. It is not possible that it would be material and relevant for any other purpose. It would have to be a very exceptional showing that -would move this court to order a new trial upon *658newly discovered evidence which would only serve the purpose of impeaching a witness, and the showing here made is not such a one. Taking into consideration the counter affidavits introduced upon the hearing of the motion, the showing made is not only very unsatisfactory, but inherently weak, and in no sense such as to demand a new trial of the case.
Various exceptions were taken to the rulings of the court as to the admission and rejection of certain evidence, but upon consideration of those exceptions we find nothing demanding a reversal of the judgment or a new trial.
For the foregoing reasons the judgment and order are affirmed.